                                                                                     August 13, 2021

VIA ECF

The Honorable Roanne L. Mann
 United States Magistrate Judge
United States District Court
 for the Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re:    Joint Status Report: Suffolk County Water Authority v. The Dow Chemical Co. et al.,
       No. 2:17-cv-6980-NG-RLM, and Related Cases

Dear Judge Mann:

On behalf of all 32 Parties in the referenced cases, and consistent with the status report provided
to the Court on July 16, 2021 (ECF 188), the Parties update below their progress regarding certain
outstanding discovery items raised in Defendants’ Motions to Compel (ECF 173, 174), as
referenced in prior status reports (ECF 179, 180, 183, 188).

Following conferral, further information exchanges, and Plaintiffs’ (and their consultants’)
production of various materials, the Parties have resolved outstanding issues regarding: (1)
groundwater models; (2) SCWA’s groundwater testing databases; (3) Plaintiffs’ drinking water
distribution models; (4) lists of Plaintiffs’ wells with updated dioxane detections; and (5) certain
modifications to search terms for documents that previously remained in privilege and
supplemental review.

Since the submission of the prior status report, Plaintiff Suffolk County Water Authority and all
Plaintiffs represented by Sher Edling completed their privilege review and supplemental document
productions on or before August 6, 2021. Plaintiff New York American Water District also
completed its privilege review and document production. Plaintiff Hicksville Water District
intends to complete its document production by August 13, 2021.

Defendants are reviewing the approximately 4.8 million pages of documents Plaintiffs and their
consultants produced since the May 20 hearing on Defendants’ Motions to Compel and will confer
with Plaintiffs if they believe that issues remain with the completeness of Plaintiffs’ “well file,”
email, or other productions as referenced in earlier status reports.


                                         *       *       *




                                             100 Montgomery Street, Suite 1410 − San Francisco, CA 94104
                                                                Office: (628) 231-2500 − sheredling.com
Honorable Roanne L. Mann
August 13, 2021
Page 2
The Parties will provide the Court with a further update in the next regularly scheduled status
report on September 1, 2021 but will promptly bring to the Court any issues requiring earlier
intervention following good faith conferral.

Respectfully submitted,

       /s/ Joel Alan Blanchet                              /s/ Stephanie D. Biehl
    JOEL ALAN BLANCHET                                  STEPHANIE D. BIEHL
    jblanchet@phillipslytle.com                         stephanie@sheredling.com
    ANDREW P. DEVINE                                    MATTHEW K. EDLING
    adevine@phillipslytle.com                           matt@sheredling.com
    PHILLIPS LYTLE LLP                                  VICTOR M. SHER
    One Canalside                                       vic@sheredling.com
    125 Main Street                                     KATIE H. JONES
    Buffalo, NY 14203                                   katie@sheredling.com
    (716) 847-7050                                      SHER EDLING LLP
                                                        100 Montgomery St. Suite 1410
    KEVIN T. VAN WART                                   San Francisco, CA 94104
    kevinvanwart@kirkland.com                           (628) 231-2500
    NADER R. BOULOS                                     Attorneys for Plaintiffs1
    nboulos@kirkland.com
    KIRKLAND & ELLIS LLP                      SCOTT MARTIN
    300 North LaSalle                         smartin@hausfeld.com
    Chicago, IL 60654                         Jeanette Bayoumi
    (312) 862-2000                            jbayoumi@hausfeld.com
    Attorneys for Defendant The Dow Chemical HAUSFELD LLP
    Company                                   33 Whitehall St., 14th Floor
                                              New York, NY 10004
    ROBB W. PATRYK                            (646) 357-1100
    robb.patryk@hugheshubbard.com
    FARANAK SHARON TABATABAI                  RICHARD S. LEWIS
    fara.tabatabai@hugheshubbard.com          rlewis@hausfeld.com
    HUGHES HUBBARD & REED LLP                 HAUSFELD LLP
    One Battery Park Plaza                    1700 K Street, NW, Suite 650
    New York, NY 10004                        Washington, DC 20006
    (212) 837-6000                            (202) 540-7200
    Attorneys for Defendant Ferro Corporation
                                              JAMES GOTZ
    STEPHEN C. DILLARD, pro hac vice          jgotz@hausfeld.com
    steve.dillard@nortonrosefulbright.com     HAUSFELD LLP
    NORTON ROSE FULBRIGHT US LLP              One Marina Park Drive, Suite 1410
    1301 McKinney, Suite 5100                 Boston, MA 02210

1
    The Sher Edling firm represents all Plaintiffs in these related cases except Plaintiffs New York American
    Water (19-cv-2150) and Hicksville Water District (19-cv-5632).
Honorable Roanne L. Mann
August 13, 2021
Page 3
Houston, Texas 77010                        (617) 207-0600
(713) 651-5151
                                            KATIE R. BERAN
FELICE B. GALANT                            kberan@hausfeld.com
felice.galant@nortonrosefulbright.com       HAUSFELD LLP
NORTON ROSE FULBRIGHT US LLP                325 Chestnut Street, Suite 900
1301 Avenue of the Americas                 Philadelphia, PA 19106
New York, NY 10019                          (215) 985-3270
(212) 318-3000                              Attorneys for Plaintiff Suffolk   County
Attorneys for Defendant Vulcan Materials    Water Authority
Company
                                            FRANK R. SCHIRRIPA
MEGAN R. BRILLAULT                          fschirripa@hrsclaw.com
mbrillault@bdlaw.com                        MICHAEL A. ROSE
DANIEL M. KRAININ                           mr@hachroselaw.com
dkrainin@bdlaw.com                          HILLARY M. NAPPI
PAULA J. SCHAUWECKER                        hnappi@hrsclaw.com
pschauwecker@bdlaw.com                      HACH ROSE SCHIRRIPA & CHEVERIE,
BEVERIDGE & DIAMOND P.C.                    LLP
477 Madison Avenue                          112 Madison Avenue - 10th Floor
15th Floor                                  New York, New York 10016
New York, NY 10022                          (212) 213-8311
212-702-5400
Attorneys for Defendant Shell Oil Company   J. NIXON DANIEL, III
                                            jnd@beggslane.com
DAVID J. LENDER                             MARY JANE BASS
david.lender@weil.com                       mjb@beggslane.com
JED PAUL WINER                              BEGGS & LANE, RLLP
jed.winer@weil.com                          501 Commendencia Street
WEIL, GOTSHAL & MANGES, LLP                 Pensacola, FL 32502
767 Fifth Avenue                            850-469-3306
New York, NY 10153
212-310-8000                          T. ROE FRAZER, II
                                      roe@frazer.law
DIANE P. SULLIVAN                     THOMAS ROE FRAZER, III
diane.sullivan@weil.com               trey@frazer.law
WEIL GOTSHAL & MANGES LLP             W. MATTHEW PETTIT
17 Hulfish Street, Suite 201          mpettit@frazer.law
Princeton, NJ 08542                   FRAZER PLC
609-986-1120                          30 Burton Hills Blvd., Suite 450
Attorneys for Defendant The Procter & Nashville, TN 37215
Gamble Company                        615-647-0987
                                      Attorneys for Plaintiff New York American
                                      Water Company, Inc.
                                      Paul J. Napoli
Honorable Roanne L. Mann
August 13, 2021
Page 4
                                       pnapoli@nsprlaw.com
                                       Lilia Factor
                                       lfactor@napolilaw.com
                                       NAPOLI SHKOLNIK PLLC
                                       360 Lexington Avenue, 11th Floor
                                       New York, NY 10017
                                       (212) 397-1000
                                       Attorneys for Plaintiff Hicksville Water
                                       District

cc:   All Counsel of Record (by ECF)
